Citation Nr: 0218430	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased (compensable) disability 
rating for otitis media.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Waco, 
Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, 
the RO denied the veteran's claim for an increase to a 
compensable rating for otitis media.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's otitis media is currently asymptomatic, 
without evidence of active infection, suppuration, aural 
polyps, or otorrhea.

3.  Service connection and a compensable rating are 
already in effect for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for otitis media 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.87, Diagnostic Codes 
6200, 6201 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.102, 3.156, 3.159, and 3.326).  The VCAA and 
its implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate 
his claim for a higher rating for otitis media.  The 
veteran's claims file contains service medical records and 
VA medical records, including the report of a recent VA 
medical examination addressing the current condition of 
the veteran's ears.  The veteran addressed the claim in 
hearings at the RO in May 1992 and January 1996.  The 
Board remanded the otitis media rating claim two times for 
development of additional evidence, in June 1998 and 
December 2000.  The actions requested in the remands have 
been completed.  The veteran was asked to identify the 
sources of any treatment he had received for otitis media, 
and he did not indicate that he had received any such 
treatment.  He has not reported the existence of any other 
relevant evidence that is not associated with the claims 
file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA 
provided the veteran and his representative with the 
August 1995 rating decision, a November 1995 statement of 
the case (SOC), supplemental statements of the case 
(SSOCs) dated in April 1996 and August 2002, and the 
Board's June 1998 and December 2000 remands.  These 
documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In a February 2001 letter, the 
RO informed the veteran of the type of evidence needed to 
support the rating claim, and indicated what the veteran 
should do toward obtaining such evidence and what VA would 
do.

II.  Increased Rating for Otitis Media

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2002).  In determining 
the current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 
(2002).  The Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that "[c]ompensation for service-connected 
injury is limited to those claims which show present 
disability," and held: "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (2002).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).

Under the rating schedule, chronic otitis media that is 
suppurative is evaluated as 10 percent disabling during 
suppuration, or if there are aural polyps.  Hearing 
impairment and complications such as tinnitus are to be 
evaluated separately.  38 C.F.R. § 4.87, Diagnostic Code 
6200 (2002).  Chronic otitis media that is nonsuppurative, 
with effusion, is to be rated according to hearing 
impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201 
(2002).

VA rating decisions on the veteran's claims have 
established service connection for bilateral hearing loss 
and tinnitus as well as otitis media.  The hearing loss is 
rated at 20 percent, and the tinnitus is rated at 10 
percent.

In his hearings in 1992 and 1996, the veteran reported 
that he had drainage from his ears every day, requiring 
cleaning several times per day.  He indicated that he wore 
hearing aids.  In 1992, he reported that he did not have 
pain in his ears.  In 1996, he stated that the drainage 
plugged up his hearing aids, and that his ears were sore.  
He indicated that he was not under treatment for the 
drainage or soreness affecting his ears.

On VA examination in February 1999, the veteran reported 
more or less constant otorrhea.  The examiner stated that 
otologic examination under a microscope was normal, and 
that there was no evidence of otitis media.  The examiner 
expressed the opinion that the veteran's otorrhea was 
related to the use of hearing aids, and that there was no 
active ear disease.

On VA examination in June 2002, both external auditory 
canals and both tympanic membranes were "completely normal 
in appearance."  The examiner commented:


There was no evidence whatsoever of 
nonsuppurative otitis media present.  
There are no current manifestations of 
his PREVIOUS ear infection.  [Emphasis 
in original].

Medical examinations have not shown suppuration or aural 
polyps in the veteran's ears.  Even when otorrhea was 
found, it was not found to be suppuration, i.e., the 
drainage was not identified as drainage from an infection.  
Therefore, the service-connected otitis media does not 
have current manifestations that can warrant a 10 percent 
rating under Diagnostic Code 6200.  While Diagnostic Code 
6201 indicates that nonsuppurative otitis media can be 
rated for any hearing impairment, a 20 percent rating is 
already assigned for the veteran's hearing impairment.  VA 
regulations provide that the evaluation of the same 
disability or disabling manifestation under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  
A separate rating for any hearing loss attributable to 
otitis media, in addition to the existing rating for 
hearing loss, would not be warranted.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance; however, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record 
and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director 
of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind.  On the most recent examination, the 
veteran's otitis media was found to be asymptomatic.  
There is no evidence that the condition requires frequent 
hospitalization, or markedly interferes with employment.  
The otitis media does not produce exceptional or unusual 
impairment, and referral for consideration of an 
extraschedular rating is not warranted.


ORDER

Entitlement to an increased (compensable) disability 
rating for otitis media is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

